Citation Nr: 1210559	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-03 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for service-connected major depression.

2. Entitlement to a rating in excess of 40 percent for service-connected cervical strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2006 and August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for remand: to obtain outstanding VA treatment records and to schedule another VA orthopedic examination

Regretfully, the Board finds it necessary to remand the Veteran's appeal to allow for further development by the agency of original jurisdiction (AOJ).  First, the Board observes that there are outstanding VA treatment records referenced in the file.  The most recent VA treatment record is dated in August 2005.  The April 2010 VA psychiatric examiner stated that the Veteran's first mental health intake evaluation was in November 2009 and that he began bi-weekly therapy and medication management in early 2010.  The record reflects that the Veteran has sought treatment at the Hines VA Medical Center (VAMC).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VA examiner indicated that he had reviewed these records, but they must be associated with the record for the Board's review to ensure equitable adjudication of the claim. 

Additionally, a note on the last August 2005 VA treatment record related to the service-connected cervical spine states that such record was the last record pertinent to the Veteran's neck.  However, this record was printed by the AOJ in January 2009, over three years ago.  Even though it is apparent that the Veteran has sought private orthopedic treatment during that time, the Board determines that the cervical spine claim should also be remanded so that any VA treatment records not of record can be obtained.

Further, the Board notes that the May 2010 VA cervical spine examination report indicates that the Veteran's claims file was not available.  While the present symptomatology of a service-connected disability is most salient to an increased rating claim, the Board observes that a disability should also be viewed in relation to its history.  38 C.F.R. § 4.1 (2011).  As discussed above, there may be outstanding VA treatment records that are relevant to the claim.  Moreover, there is a substantial amount of private treatment records dated after August 2005 that was not available to the examiner for review.  For these reasons, the Board finds that another VA orthopedic examination should be scheduled to assess the current nature and severity of the Veteran's service-connected cervical spine disability. 

Accordingly, the case is REMANDED for the following action:

1. Request all VA treatment records for the Veteran from the Hines VAMC dated from August 2005 to the present.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA orthopedic examination to assess the current nature and severity of his service-connected cervical spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review the claims file and comment on the severity of the Veteran's service-connected disability.  The examiner should specifically note whether the Veteran has intervertebral disc syndrome. 
The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether there is any form of ankylosis.  In addition, the examiner should address whether the Veteran experienced any incapacitating episodes at any point during the appeal period.  If so, the examiner should indicate the total duration of any incapacitating episodes during a 12 month period(s). 

3. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


